 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
 2                                                            EASTERN DISTRICT OF WASHINGTON


 3                                                             Feb 21, 2020
 4                                                                 SEAN F. MCAVOY, CLERK



 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 JEANIE T.,                                     NO. 2:19-CV-00279-SAB
11              Plaintiff,
12              v.                                ORDER GRANTING
13 COMMISSIONER OF SOCIAL                         STIPULATED MOTION FOR
14 SECURITY,                                      REMAND
15              Defendant.
16
17        Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 15.
18 The motion was heard without oral argument. The parties stipulate that the above-
19 captioned case be reversed and remanded for further administrative proceedings
20 pursuant to sentence four of 42 U.S.C. § 405(g). The parties further agree that
21 reasonable attorney fees shall be awarded under the Equal Access to Justice Act,
22 28 U.S.C. § 2412, upon proper request to the Court.
23        Accordingly, IT IS HEREBY ORDERED:
24        1. The parties’ Stipulated Motion for Remand, ECF No. 15, is GRANTED.
25        2. The decision denying benefits is REVERSED and REMANDED for
26 further administrative proceedings. On remand, the Administrative Law Judge
27 (“ALJ”) shall further develop the record, update the medical records, offer Plaintiff
28 the opportunity for a hearing, and issue a new decision. The ALJ shall also:

     ORDER GRANTING STIPULATED MOTION FOR REMAND * 1
 1            x Reevaluate whether the severing of Plaintiff’s impairments meet or
 2               medically equal the severity of a listed impairment with the assistance
 3               of medical expert testimony;
 4            x Provide specific reasoning for the weight given to opinion evidence,
 5               discussing the evidentiary basis for conclusions;
 6            x Reassess Plaintiff’s maximum residual functional capacity if
 7               warranted by the expanded record
 8            x If warranted, obtain supplemental vocational expert evidence to
 9               clarify the effect of the assessed limitations on Plaintiff’s ability to
10               perform other work in the national economy; and
11            x Take any further action needed to complete the administrative record
12               and issue a new decision.
13        3. This remand is made pursuant to 42 U.S.C. § 405(g).
14        4. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DISMISSED
15 as moot.
16        5. Upon proper presentation, this Court shall consider Plaintiff’s application
17 for fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
18        6. The District Court Executive is directed to enter judgment in favor of
19 Plaintiff and against Defendant.
20        IT IS SO ORDERED. The District Court Executive is hereby directed to
21 file this Order, provide copies to counsel, enter judgment, and close this file.
22        DATED this 21st day of February 2020.
23
24
25
26
27
                                                        6WDQOH\$%DVWLDQ
28
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
     ORDER GRANTING STIPULATED MOTION FOR REMAND * 2
